PER CURIAM.
Appellant was convicted for the offense of unlawfully passing a forged instrument; his punishment was assessed at a term of three years; and the execution of sentence was deferred in accordance with the terms of the Adult Probation Law, Art. 781b, Vernon’s Ann.C.C.P.
*102This is an appeal from an order revoking such probation.
Appellant has filed his personal ’affidavit stating that he no longer desires -to prosecute this appeal and requesting that the same be dismissed.
The request is accordingly granted, and the appeal is dismissed.